Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. §1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Cachet Financial Solutions, Inc. (the “Company”) on Form 10-K/A for the fiscal year ended December 31, 2013, as filed with the Securities and Exchange Commission on the date hereof (the“Report”), I, Jeffrey C. Mack, Chief Executive Officer of the Company, and I, Darin P. McAreavey, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Jeffrey C. Mack Jeffrey C. Mack Chief Executive Officer April 15, 2014 /s/ Darin P. McAreavey Darin P. McAreavey Chief Financial Officer April 15, 2014
